NOT FOR PUBLICATION                           FILED
                        UNITED STATES COURT OF APPEALS                        JUN 10 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


    ROBERT HOWARD RICHARDSON,                        No. 12-17173

                Petitioner - Appellant,              D.C. No. 2:97-cv-02318-LKK-
                                                     DAD
      v.

    ANTHONY C. NEWLAND; GLENN A.                     MEMORANDUM*
    MUELLER,

                Respondents - Appellees.

                      Appeal from the United States District Court
                          for the Eastern District of California
                   Lawrence K. Karlton, Senior District Judge, Presiding

                                Submitted March 16, 2016**
                                 San Francisco, California

Before: KLEINFELD, RAWLINSON, and HURWITZ, Circuit Judges.

           Robert Richardson, who was convicted in California state court of first degree

murder involving the personal use of a firearm, appeals the district court’s order




*
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28

U.S.C. §§ 1291 and 2253. We affirm.

      1. We have already determined that Richardson is not entitled to statutory

tolling under 28 U.S.C. § 2244(d)(2) because his state habeas petition was deemed

untimely in state court and thus was not “‘properly filed’ for purposes of tolling

AEDPA’s one-year statute of limitations.” Richardson v. Newland, 171 Fed. App’x

156, 157 (9th Cir. 2006) (quoting 28 U.S.C. § 2244(d)(2)).             We decline

Richardson’s invitation to revisit that ruling.

      2. Richardson is not entitled to equitable tolling because no “‘extraordinary

circumstance stood in his way’ and prevented timely filing” of his federal petition.

Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544
U.S. 408, 418 (2005)). California’s indeterminate state habeas limitations regime

may have prevented Richardson from being certain whether a state court would find

his petition timely, but it did nothing to discourage him from filing that petition

earlier. Had he done so, he would have been able to file his federal petition within

the one-year limitations period and “he would not now be facing any time problem,

state or federal.” Pace, 544 U.S. at 419.

      AFFIRMED.




                                            2